 INT'L ASSN. OF BRIDGE; STRUCTURAL, ETC.,, LOCAL 600301CONCLUSIONS OF LAW1.Lodge 1591,International Association ofMachinists,AFL-CIO, is a labor-organization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ImogeneTribble, therebydiscouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)( I) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce-within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Association of Bridge,Structural and OrnamentalIronworkers,Local 600andDeWitt Prentiss,Narvel Brewer,Archie ' O. Dixon,Don Prentiss,Rufus Richardson,and J. C.Brewer and Bay City Erection Company,Inc.CasesNos.15-CB-448-1, 15-CB-448-p2, 15-CB-448-3, 15-CB-14.8-4, 15-CB-448-5,15-CB-448-6, 15-CB-448-7, and 15-CB-453.November 16,1961DECISION AND ORDEROn September 1, 1960, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter,- the General Counsel and the Charging Parties filed ex- -ceptions to the Intermediate Report together with supporting briefs,and the Respondent filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedoln, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial, error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,' the exceptions and briefs, and the entire recordin these cases, and, as it finds merit insomeof the exceptions of theGeneral Counsel and the Charging Parties, hereby adopts the find-ings,conclusions, and recommendations of the Trial Examiner onlyto the extent consistent herewith.,'We find thatBay' City Erection Company was formed in 1959 and not, as the Inter-mediate Report inadvertently states, in 1960.We donot adoptthe TrialExaminer'srepeated referencesto the ChargingParties' attorney as a "mouthpiece"and to one ofthe individual Charging Parties as a "ringleader"134 NLRB No. 20. 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that the Respondent(1) operated its hiringhall and referral practices in a discriminatory manner, in violation ofSection 8(b) (1) (A) and (2) ; and(2) refused to meet with BayCityrepresentatives until pending court and Board actions weredismissed,and attemptedto dictate Bay City'schoice of a bargainingrepresentative,in violation of Section 8 (b) (1) (B)and (3)of the Act.1.Unlawful operation of the hiring hall(a)Preference to union members:The Respondent, through itsagent, Mobile Building and Construction Trades Council, is a party toa contract with Bay City, the Charging Company, which provides forexclusive referral by the Respondent of all prospective employees?The contract provides for applicants to be registered in one of thefollowing four categories, with priority in referral given in alpha-betical order : In group "A" those who had worked in the trade for 4years, passed a journeyman's examination, worked for 1 of the past4 years for an employer who was sib latory to a local union contract,and resided for the past year in the local geographical area; in group,"B" those' who had worked in the trade for 4 years and passed ajourneyman's examination; in group "C" those who had worked in the,trade for 2 years and in the geographical area for 1 year; and ingroup "D" those who had worked in the trade for 1 year.In actual practice, however, the Respondent maintained only "A"and "B" lists.Moreover, contrary to the finding of the Trial Ex-aminer, the evidence shows that union membership was a subjective,qualification for placement on the "A" list.Thus, Bailey, the Re-spondent's business agent, and Norris, its president and assistant busi-ness agent, admitted that the procedure was to place all members,of the Respondent in good standing in group "A," and all out-of-townunionmen and nonunion applicants in group "B."This was confirmed by Chester Barnett, a rank-and-file member,,who testified on behalf of the Respondent.Moreover, Norris testifiedthat when a member became delinquent in his dues, "We take him offthe `A' list," and require him to reapply for referral.Further, Baileystated that journeymen were placed on the "A" list when they attainedjourneyman status without regard to their length of service in thecraft or geographical area. It is clear, therefore, that the Respondentplaced and retained on the "A" list only the names of its membersin good standing.As there is no evidence that those on the "A" list did not meet the,contract requirements, the fact that they were all members of theRespondent, without more, does not establish a violation of the Act.The Respondent's practice, however, of placingonlyitsmembers in2 The General Counsel conceded at the hearing that the contract was valid. IN ) L ASSN. OF BRIDGE,STRUCTURAL,ETC., LOCAL 600303^.a standing on the first-priority"A" list constitutes an unlawfulencouragement of membership in the Respondent.It has been estab-lished that such a "denial of equal access to the available jobs wasin itself and without more a restrictive imposition in violation of theAct." 3In addition,the Respondent,by relegating all applicantsexcept its members in good standing to the "B" list, discriminatedagainst those who qualified for placement in this group but had tocompete for referral with others entitled only to "C" or"D" priority.Therefore,assuming, in view of the General Counsel's concession tothat effect,that the hiring hall provisions of the contract were lawful,we find that the Respondent's operation of the hiring hall was dis-criminatory.Accordingly,on the basis of the foregoing and the entirerecord, we find that the Respondent violated Section 8 (b) (1) (A) and(2) of the Act by conditioning job referral priority on membership ingood standing.4(b)Workcard requirements:The General Counsel also contendsthat the Respondent operated the hiring hall discriminatorily by re-quiring that members pay dues, fees,and assessments as a condition ofretaining their employment.Article VII,section 2,of the contractprovides that:All union men employed on job [sic] must have the currentquarterly work card of the Building Trades Council,not to beretained on the job any quarter he does not carry said card.Williams, the business agent for the Building Trades.Council of whichthe Respondent was a member,periodically visited the various jobsitesto check the currency of the member-employees'cards, and orderedthose who did not possess current work cards to obtain them if theywished to remain on the job. Failure of an employee to have an up-to-date card was reported to the employer's representative at the site.As found by the Trial Examiner,Williams told a Bay City superin-tendent on January 25,1960, that some of his ironworkers did nothave current Building Trades cards and that it was necessary forthese employees to obtain them if they were to continue working.Moreover,in April 1960,Lovelace, an employee of Technical Con-tractors,'was ordered by his superintendent to obtain a BuildingTrades card after Williams had checked the employees on that joband informed the superintendent that Lovelace had to secure a newcard to remain on the job. Bailey and Norris,who handled sales ofaN.L.R.B.v.Local803,International Brotherhood of Boilermakers,atat.(HarborShip Maintenance Co.).218 F. 2d 299, 302 (C.A. 3).SeeGalveston Maritime Association,Inc., at at.,122 NLRB 692, 693-695.Technical Contractors and the Respondent, through the agency, respectively, of theAssociated General Contractors and the Building Trades Council, are parties to a contractwhich is identical to the one Bay City has with the Respondent. Technical Contractorswas the prime contractor on the Admiral Semmes Motel project, and had subcontractedpart of the work to Bay City. Bay City could not adequately man this job because ofthe Respondent's refusal to refer men, as discussed hereinafter. 304DECISIONS OF NATIONAL LABOR RELATIONS BOAR),these cards for the Respondent, refused to issue current BuilctnigTrades cards to Lovelace and to these Bay City employees when re-quested by them until their delinquent dues, fees, and assessments werepaid in full.Quinnelly, president of Bay City, attended the nextunion meeting and, after it adjourned, asked Bailey to sell BuildingTrade cards to the Bay City employees who had been pulled off thejob.Bailey reiterated that all the men had to be paid up and in goodstanding to obtain the cards.As his employees then indicated thatthey did not have sufficient funds to pay all their outstanding duesand assessments, Quinnelly paid up their obligations in order that theymight continue working; he later gave them the receipts when theyreimbursed him.At the hearing, Quinnelly identified West, Elliott,Lovely, and Perry as employees he had aided in this manner. Lovelacetestified that, after conferring with his superintendent, he went tothe union hall and informed Bailey and Norris that he could notliquidate his delinquencies in one payment and wished to make ar-rangements to pay in installments.Bailey said Lovelace could not dothis and would have to find some way to obtain the full amount. Inorder to avert the loss of his "union book," and thus his job, Lovelaceobtained the money and paid the full amount he owed.As found by the Trial Examiner, the record indicates other instanceswhere the Respondent sold these work permit cards to its membersonly after arrangements had been made to pay outstanding dues andassessments, but he concluded that this was permissible internal unionactivity under the proviso to Section 8 (b) (1) (A).As nothing in thecontract, however, imposed paid-up membership requirements uponthese employees,' we find, contrary to the Trial Examiner, that re-quiring them to settle dues, fees, and assessment delinquencies prior tothe issuance of work permits, on which their jobs were dependent, vio-lated Section 8(b) (1) (A) and (2) of the Act.'We shall, accordingly,require that the Respondent cease and desist from such conduct.Furthermore, as Lovelace, West, Elliott, Lovely, and Perry were spe-cifically identified in the record as having been pulled off their jobsand required to pay to the Respondent all delinquent dues, fees, andassessments in order to obtain work permit cards, possession of whichwas a condition of employment, we shall order the Respondent torefund to these individuals all such amounts which were unlawfullycollected."Alabama is a right-to-work State. See Alabama Code, title26, sec. 391.PMotion PictureOperators Union ofEssex CountyLocal244, etc.(StanleyWarnerCorporation),126 NLRB 376;Argo Steel Construction Company,122 NLRB 1077, 1083,enfd.as modified 289 F. 2d 491(C.A. 6).SeeInternational Longshoremen'sand Ware-housemen'sUnion Local No. 10, Independent,et al.(PacificMaritime Association),121NLRB 938, 940,in which theBoardstated:[Al hiring-hall agreement which gave the Union the right to refuse job referrals toa union member delinquent in the payment of dues would be unlawful,and a unionoperating an unlawful hiring hall would violate Section 8(b) (2) if it refuses todispatch union members because of dues delinquency. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600305(c)Discrimination against the six individual Charging Parties:The General Counsel alleges that the Respondent, by its unlawfuloperation of the hiring hall, discriminatorily refused job referrals tothe six individual Charging Parties, and caused Bay City, the Charg-ing Company, to discriminate against them, in violation of Section8(b) (1) (A) and (2) of the Act.During November and earlyDecember 1959, the six individual Charging Parties separately ap-plied for jobs to Quinnelly or Box, the president and superintendent-estimator, respectively, of Bay City.On December 8, Quinnelly in-formed all six that he would hire them if they obtained referrals fromthe Respondent.They went to the union hall and signed their nameson the "B" page of the referral journal, which the Respondent's office-secretary, Garrison, told them, without any discussion as to whetherthey were local or out-of-town men, was the appropriate place forout-of-town members to register.Garrison also did not questionthem regarding their union membership or craft qualifications.De-Witt Prentiss, one of the six applicants, signed his name first and thencommented, according to his uncontradicted testimony, that he hadbeen working in Mississippi and "would like to get a referral out orget in the union...." As Garrison expressed surprise at this remark,DeWitt Prentiss asked her if she wanted him to remove his name fromthe list, but Garrison said, "No, we will leave it stay there."A no-tation appears in the register after the six signatures that "non-unionmembers wish to see Mr. Bailey about getting books."The six men returned to the union hall the next morning, Decem-ber 9, and were individually interviewed by Bailey in his office.'Gar-rison, the only other person present during the interviews, took notesof the conversations.DeWitt Prentiss stated, during his interview,that he would accept a referral to any job, but most of the other menasked to be referred to Bay City. Bailey told those who requested re-ferral to Bay City that he could not refer anyone there as Bay City wason the Respondent's "unfair list." 9Bailey did not ask about theirqualifications as ironworkers, nor inform them that they were requiredto fill out written application forms and to meet certain qualificationsin order to be referred.Bailey admitted in his testimony that, afterproper review,some ofthese men might have qualified for the "A"list.10He claimed, however, that they left the hall in such haste afterthe interviews that he was not able to obtain their addresses or informe Five arrived at the union hall between8 and 9 a in ; DeWittPrentiss arrived atapproximately 11 am. and wasinterviewed at that time9The Respondent,on November 19, 1959, causedBay City to be placed on an "unfairlist"becauseithired individualswithout referralfrom the RespondentThe GeneralCounsel asserted at the hearingthat he didnot contendthat the Respondent violated theAct by placing Bay City onthis "unfair list "ioDeWittPrentiss,who the TrialExaminer foundto have merely a "color of claim" toinclusionin the "B" group,testifiedthat he hadbeen workingas an ironworker for thepast7 or 8 years,had performed ironwork in the Mobile geographical area for about a630849-62-vol. 134-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem of the application procedures.This is refuted, however, by thetestimony of all but one-Richardson-of the individual ChargingParties, who testified that they remained in the hall until 12 noon,and also by Norris, the Respondent's president and assistant businessagent, who testified that he talked to some of the men after they leftBailey's office.Moreover, Dixon, Narvel, J. C. Brewer, and Don Pren-tiss testified that Bailey did request and obtain their addresses.Wealso note that, although Garrison handled the original registration ofthe six men on the "B" list, and was present and took notes during theinterviews by Bailey, the Respondent failed to call her as a witness,to offer in evidence her notes on the interviews, or to explain its failureto do so."Quinnelly, Bay City's president, came to the hiring hall at 11 a.m.that day and made a request for men. Norris testified that he "called"the Bay City job that morning, that is, announced that jobs wereavailable there, but no one responded.All the individual ChargingParties maintained, however, that the Bay City job was not "called"while they were present.Moreover, "calling" the job would have beeninconsistent with the Respondent's position that it was not referringmen to Bay City, which was on an unfair list. Therefore, and uponthe entire record, we find that the Respondent did not call the BayCity job that morning.The contract with Bay City provides that it may hire applicants di-rectly on the jobsites whenever a request for employees is not filledwithin 48 hours.The Trial Examiner, in dismissing the complaint,comments upon Quinnelly's failure to utilize this provision of the con-tract to hire the six men without referrals, or even to inform themthat he could do so.Quinnelly, however, had been warned on severaloccasions by the Respondent's steward on a Bay City project that theironworkers on that job would walk off if Quinn6lly hired any mannot referred through the hiring hall, and, as mentioned above, oneof the reasons for the dispute which resulted in Bay City being placedon the "unfair list" was its hiring of applicants without referral bythe Respondent.Under the contract, the Respondent had to approve the steward oneach job, and he could not be removed except by agreement betweenthe Respondent and Bay City. The steward performs certain func-tions at the jobsite for the Respondent, such as checking referrals andBuilding Trades cards.Accordingly, we find that the steward on theBay City job was an agent of the Respondent, and that the Respond-year,and had previously done ironwork for another contractor in the Mobile area.Accordingly,itappears that at least one of these six individuals met the contractualqualifications for group"A" sufficiently to warrant having his qualifications reviewed bythe Respondent's examining board as provided in the contract.u TheBoard has long recognized that an adverse inference may be raised by the failureof a party to produce available evidence.SeeLibertyCoachCompany,Inc.,128 NLRB160, 169-170;Vogue-Wright Studios, Inc,76 NLRB 773, 778. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600307ent is, therefore, responsible for his threat to call the men off the jobifBay City hired any more men without referrals from theRespondent.12By placing Bay City on the "unfair list" and refusing to referapplicants to it, the Respondent attempted to compel Bay City tocomply with the Respondent's hiring practices.These actions,coupled with the steward's strike threats, prevented Bay City fromexercising its contractual right to hire ironworkers without referrals,and forced it to hire only through the Respondent's hiring hall pro-cedures which we have found to be discriminatory.Accordingly, wefind that the Respondent, by threatening to strike if Bay City hiredmen without referrals, caused Bay City to discriminate in regard tothe hire of these six individuals in violation of Section 8(a) (3) ofthe Act, and thereby engaged in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.13(d)The Respondent's defense of entrapment;The.Respondentcontended, and the Trial Examiner found, that the Charging Partiesshould be disqualified from any relief because they attempted to en-trap the Respondent, and thus abused the Board's processes.We donot agree, however, with the Trial Examiner's findings that the sixindividual Charging Parties were "fronting" for Bay City in an at-tempt to entrap the Respondent.While Quinnelly did inform themthat he would employ them if they could get referrals, all had pre-viously approached Bay City requesting employment and, at the timeof their requests, were unemployed or working at a less desirable jobthan that of a construction ironworker.DeWitt Prentiss, who, theTrial Examiner stated, was working for Bay City and was thereforenot eligible for referral, was employed in the shop, which paid lessthan jobs at the construction site, and was working only on a part-time basis.All the individual Charging Parties testified that theywould have accepted jobs had they been tendered.As the Board hasstated :Even if the job applicants, who were unemployed at the timethey requested employment, had reason to know or suspect thatthe Respondent had a discriminatory hiring policy, such knowl-edge would not render their request for workmala fidewhere allevidence indicated that they would have accepted work if it hadbeen tendered."12Local No 511, United Brotherhood,of Carpenters it Joiners of America,AFL-CIO,et at (New Mexico Building Branch, Associated General Contractors of America),120NLRB 1658,1660;Local 1016, United Brotherhood of CarpentersitJoiners of America.AFL-CIO,et at(Booher Lumber Co, Inc),117 NLRB 1739, 1746,eufd inpart 273F 2d 686 (CA 2)13 SeeB & B Brewing Company, Inc,122 NLRB 354, 355, enforcement denied on othergrounds 276 F 2d 594 (C A 6), cert. denied 366 U S 90814T.H Burns and It H Gillespie d/b/a Burns and Gillespie,113 NLRB 434, 435,enforcement denied on other grounds 238 F 2d 508 (CA. 8) 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the rejection of their referral requests by Bailey, Quinnellysuggested that the six men see Darby, the Bay City attorney, aboutfiling charges with the Board.Dixon, one of the six, testified thatDarby had previously represented him in another matter, and DonPrentiss, another of the six, testified that he had considered retaininghis own attorney but, as the other five were engaging Darby, he didalso.At the time of the hearing, none of the six men had paid Darby,but all five who testified stated that they intended to do so, and Quin-nelly, on the other hand, testified that Bay City had no intention ofpaying for Darby's legal services to these six individuals.Accord-ingly, we find no merit in the Respondent's contention that the Charg-ing Parties attempted to entrap the Respondent or to abuse the-Board's processes.152.The refusal to bargain and alleged interference with choice ofbargaining representativeThe complaint alleges , that the Respondent refused to meet withBay City to settle grievances as long as Darby, the Bay City attorney,was itsdesignated representative, and refused to bargain with BayCity unless it withdrew pending court and Board actions, in violationof Section 8(b) (1) (B) and (3) of the Act.Darby, as attorney for Bay City, applied on November 24, 1959,for a Federal district court injunction against the Respondent's re-taining Bay City's name on the "unfair list."While this matter waspending, Quinnelly attempted to arrange a meeting with the Re-spondent to resolve their differences.Bailey and Norris, however,informed Quinnelly on several occasions that they would not meetwith Darby and, at certain other times, that they would not meet withany representative of Bay Cityunlessthe injunction suit, as wellas the charges which Bay City and the six individual ChargingParties had filed with the Board, were withdrawn.The statements that the Respondent would not meet with Bay Cityrepresentativeswhile the court and Board litigation was outstandingweremade at different times, in the union hall and at the jobsites,when the partieswere discussingsettlement of their differences andresumptionof the referral system.Accordingly, we find that the re-marks in question were not "taken completely out of context and in avoid," as found by the Trial Examiner, and that, by insisting that BayCity withdraw its charges filed with the Board before the Respondentwould negotiate, the Respondent refused to bargain with Bay City inviolationof Section8 (b) (3) of the Act 1611SeeGeneral Motors Corporation,CadillacMotorCar Division,109 NLRB 1429, enfd.222 F 2d 349(C.A. 5) ; N.L.R.B.v.Swinerton,202 F. 2d 511, 515 (C.A. '9) cert. denied346 U.S. 814"Homer Gregory Co., Inc.,123 NLRB 1842,1845-18'46;ClintonFoods,Inc.,112NLRB 239, 240. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600309We agree with the Trial Examiner, however, that the Respondentby this conduct, was not attempting to dictate Bay City's choice of abargaining representative in violation of Section 8(b) (1) (B).Theevidence fails to establish that the Respondent was notified that Darbywas the Bay City representative for collective-bargaining purposes,-and the Respondent apparently believed that Darby represented BayCity only in regard to the Federal court injunction proceeding.Thestatements attributed to Bailey and Norris to the effect that they wouldnot meet with Darby appear, in context, to indicate that they wouldnot meet with the Bay City attorney to settle the injunction dispute be-fore the date set for trial.Accordingly, we find that the Respondentdid not attempt to dictate Bay City's choice of a bargaining repre-sentative in violation of Section 8(b) (1) (B) of the Act, and weshall, therefore, dismiss this allegation of the complaint.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of Bay City Erection Company set forthin the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.As we have found that the Respondent operated a hiring hall in adiscriminatory manner and unlawfully required its members to paytheir current dues, fees, and assessments as a condition of retainingtheir employment, we shall order it to cease and desist from suchpractice.We shall also order the Respondent to refund such paymentsto Lovelace, an employee of Technical Contractors, and to West, El-liott, Lovely, and Perry, employees of Bay City, the only individualsidentifiable from the record as having been required to pay such dues,fees, and assessments in order to retain their employment.The lia-bility of the Respondent for such reimbursement shall include theperiod beginning 6 months prior to the filing and service of the chargesherein and shall extend to all such moneys thereafter collected, ex-empting the period from the date of the Intermediate Report to thedate of this Decision and Order, as the Trial Examiner had recom-mended dismissal of the complaint."As we have found that the Respondent caused Bay City to discrimi-nate against DeWitt Prentiss, Narvel Brewer, Archie O. Dixon, Don17McCormick Construction Company,126 NLRB 1246, 1249. X10DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Prentiss, Rufus Richardson, and J. C: Brewer by refusing to hire them,on December 9, 1959, we shall order the Respondent to cease and desistfrom such conduct and to make them whole for any loss of pay eachof them may have suffered by reason of discrimination against themcaused by the Respondent:Backpay shall be computed in accord-ance with the Board formula stated in F!W. Woolworth Company,90 NLRB 289. As the Trial Examiner did not find that the Respond-ent discriminated against the six individual Charging Parties, theperiod from the date of the Intermediate Report to the date of theDecision and Orderherein shall be excluded in computing the amountof backpay due them."'Having also found that the Respondent unlawfully conditionedbargaining with Bay City on its withdrawal of unfair labor practicecharges filed with the Board, we shall order the Respondent to ceaseand desist from such refusal and, upon request, to bargain with BayCity.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalAssociation of Bridge, Structural and Ornamental Ironworkers, Local600, its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Operating its hiring hall system by unlawfully granting pref-erence in employment and in basing referral upon membership in theRespondent, or by conditioning retention of employment on the pay-ment of dues, fees, and assessments to the Respondent.(b)Coercing or attempting to coerce Bay City Erection Companyand Technical Contractors to discriminate against employees or appli-cants for employment in violation of Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.2(c)Conditioning bargaining negotiations with Bay City on thewithdrawal of unfair labor practice charges.(d) In any other manner restraining or coercing employees or pro-spective employees of Bay City Erection Company, Technical Con-tractors, or any other employer over whom the Board would assertjurisdiction, in the exercise of the rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Refund to Lovelace, an employee of Technical Contractors, andtoWest, Elliott, Lovely, and Perry, employees of Bay City ErectionisUtah ConstructionCo., 95 NLRB 196, 205. INT'L ASSN. OFBRIDGE,STRUCTURAL, ETC., LOCAL 600311Company, all dues, fees, andassessmentsthey were required to pay asa condition of employment, in themannerand to the extent set forthin the section above entitled "The Remedy."(b)Make whole DeWitt Prentiss, Narvel Brewer, Archie O. Dixon,Don Prentiss, Rufus Richardson, and J. C. Brewer for any loss ofpay each of them may have suffered by reason of the discriminationagainst them,as setforth in the section above entitled "The Remedy."(c)Upon request, bargain collectively with Bay City.(d)Post at its office, meeting hall, and hiring hall, copies of thenotice attached hereto marked "Appendix." 19Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent's representatives, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, including all placeswhere notices to members or applicants for employment are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Mail to the Regional Director for the Fifteenth Region copiesof the notice attached hereto marked "Appendix" for posting by BayCity Erection Company and Technical Contractors, if willing, for60 days, at their offices and jobsites within the jurisdictional area ofthe Respondent.(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT ISHEREBY ORDEREDthat the allegations of the complaint that theRespondent violated Section 8(b) (1) (B) of the Act be, and theyhereby are, dismissed.'-In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRONWORKERS, LOCAL 600, AND ALLAPPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that :WE WILL NOT operate our hiring hall by unlawfully grantingpreference in employment and by basing referral upon mem-bership in our organization, or by conditioning retention of11 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment on the payment of- dues, fees, and assessments toour organization.WE WILL NOT cause or attempt to cause Bay City Erection Com-pany, Technical Contractors, or any other employer over whomthe Board would assert jurisdiction, to discriminate against em-ployees or applicants for employment in violation of Section8(a) (3) of the Act.VVE WILL NOT in any other manner restrain or coerce employeesor prospective employees of the above-named employers, or anyother employer over whom the Board would assert jurisdiction, inthe exercise of the rights guaranteed by Section 7 of the NationalLabor Relations Act.WE WILL refund to Lovelace, West, Elliott, Lovely, and Perryall dues, fees, and assessments which we have required them to payas -a condition of employment.WE WILL make DeWitt Prentiss, Narvel Brewer, Archie O.Dixon, Don Prentiss, Rufus Richardson, and J. C. Brewer wholefor any loss of pay each of them may have suffered by reason ofthe discrimination against them.WE WILL, upon request, bargain with Bay City ErectionCompany.INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON-WORKERS, LOCAL 600,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponidentical chargesduly filed onDecember14, 1959, by J. C.Brewer, RufusRichardson,Don Prentiss,ArchieO. Dixon,Narvel Brewer,and DeWitt Prentiss,alleging violations of Section8(b)(1)(A)and (2)"since on or about June 14,1959,"upon a chargeduly filed byBay City Erection Company, Inc., hereinafterreferred to as ChargingCompanyor BayCity,by its attorney,Willis C. Darby, Jr.,on December17, 1959,alleging violations of Section8(b)(1)(A)and (B); uponchargesduly filed bysaid ChargingPartyover the signature of R. E.Box, "Superin-tendent,"alleging violation of Section 8(b)(3); and upon a chargeduly filed by theChargingCompanyover the signature of WillisC. Darby, Jr., its attorney,on March15, 1960,alleging violation of Section 8(b)(1)(B)and (3)of the Labor Manage-ment RelationsAct, 1947,as amended,herein calledthe Act,the General Counselof the NationalLaborRelations Board,hereinafter called the General Counsel 1 andthe Board,respectively,by the Regional Director for the Fifteenth Region (NewOrleans, Louisiana),issued his complaint dated March 25, 1960,against Interna-1This term specifically includes the attorney appearing for the General Counsel atthe hearing. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600313tionalAssociation of Bridge, Structural and Ornamental Ironworkers, Local 600,hereinafter-referred to as the Respondent or Local 600.The complaint as amended at the hearing is complicated. It alleges that the Re-spondent through its affiliation with the Mobile Building and Construction TradesCouncil became a party to two agreements entered into by said Council on or aboutJuly 2, 1959, with the Associated General Contractors of America, Mobile Section,Alabama Branch (AGC), and with the Charging Company, that these contracts con-tained exclusive referral provisions, that Respondent has under these agreementsgiven preference in such referrals to its members and has refused to refer nonunionapplicants for employment, that the Respondent has required both applicants for em-ployment and employees of AGC and of the Charging Party to pay initiation fees,dues, and assessments as a condition of referral to, employment by, or, retention ofemployment with AGC members and with Charging Party, and has thereby dis-criminated against the individual Charging Parties here.The complaint as amendedalso alleges that since on or about November 19, 1959, Respondent has refused tomeet with representatives of Charging Company for purposes of collective bargain-ing and the adjustment of grievances and further that the Respondent has refused tomeet with Charging Company for those purposes "until the Company agreed toselect as its representative a person or agency other than its attorney, Willis C. Darby,Jr.,who had been designated by the Company for such purposes" and further refusedtomeet with said Company for the above purposes unless and until the Companyagreed to withdraw all charges against Respondent pending before the Board as wellas a suit for injunction filed by the Charging Company in the United States DistrictCourt for the Southern District of Alabama, Southern Division, all in violation ofSection 8(b)(1)(A) and (2), of Section 8(b)(1)(B) and (3), and Section 2(6)and (7) of the Act.The Respondent duly filed its answer admitting certain allegations of the'complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held May 9 to 13, 1960, at Mobile, Alabama,before the duly designated Trial Examiner.All parties were represented at the hear-ing and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence, and to present oral argument at the close of thehearing and thereafter to file briefs as well as proposed findings of fact and conclu-sions of law.Oral argument at the conclusion of the hearing was waived by allparties.A brief was received from the General Counsel on June 15, 1960.Upon the entire record in the case, and from the Trial Examiner's observation ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING COMPANYBay City Erection Company,Inc., is anAlabama corporation formed about Feb-ruary 1960 with its principal office in Mobile, Alabama, where it is engaged in gen-eral construction and related work in the State of Alabamaand inseveral otherStates of the United States. In the course and conduct of its business operations,during the period preceding December 1, 1959, the Charging Company received inexcess of $50,000 for services performed outside the State of Alabama and alsoperformed services for enterprises located within the State of Alabama, which enter-prises ship goods and/or perform services valuedin excessof $50,000 annuallyoutside the State of Alabama.The Trial Examiner finds that the Charging Company is,and all times materialherein hasbeen,engaged in commerce within the meaning of the Act.II.THE RESPONDENTInternational Association of Bridge, Structural and Ornamental Ironworkers, Local600, is a labor organization admitting to membership employees of members ofAGC and of the Charging Company.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsOn July 2, 1959, S. A. (Scotty) Alsup 2 was business manager of the Mobile Build-ing and Construction Trades Council and he was also the business agent of the Re-spondent here.On that day Alsup executed in his official capacity with the MobileBuilding and Construction Council a 1-year contract with the members of the Asso-'This name as spelled throughout the transcript as Alsop. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDciatedGeneral Contractors of America, Mobile Section, Alabama Branch, and aseparate but identical contract with Bay City Erection Company, Inc .3 In pertinentpart these contracts provided as follows:Article IIUnion RecognitionSECTION 1. The Contractors hereby recognize the Unions 4 as the sole andexclusive bargaining representatives of the employees of the Contractors overwhom the Unions have jurisdiction as defined by the Building and ConstructionTrades Department, AFL-CIO, subject to the determination of any dispute withrespect to the jurisdiction as provided in Article XI hereof.SEC. 2. The Business Agents shall approve Stewards on each job.TheseStewards are not to be removed from the job except by agreement between theBusiness Agent and the Contractor. In the event no agreement is reached, thematter shall be settled in accordance with Article X.Article VIIReferral ClauseSECTION 1. In order to maintain an efficient system of production in the indus-try, to provide for an orderly procedure of referral of applicants for employmentand to preserve the legitimate interests of the employees in their employment, theContractors and Unions agree to the following plan of referral of applicantsto employment.a.The Contractor shall have the right to employ directly a minimum numberof key employees.b.All other employees required by the Contractors shall be furnished andreferred to the Contractors by the Unions.c.The Contractors shall have the right to reject any applicant referred bythe Unions.d.The Unions shall select and refer applicants for employment without dis-crimination against such applicants by reason of membership or nonmembershipin the Unions and such selection and -referral shall not be affected in any wayby rules, regulations, bylaws, constitutional provisions or any other aspect orobligation of union membership policies or requirements.The selection andreferral of applicants shall be operated in accordance with the following plan.e.The Unions shall register all applicants for employment on the basis oftheGroups listed below.Each applicant shall be registered in the highestpriorityGroup for which he qualifies.Group "A"All applicants for employment who have worked at the trade as a mechanicor apprentice for the past four (4) years; have previously passed a journeymen'sexamination conducted by duly constituted Local Unions affiliated with theMobile Building and Construction Trades Council qualifying them to workas a mechanic at the trade; have been employed for a period of at least one(1) year during the last four (4) years by employers (parties to collectivebargaining agreements with the Unions) and who have actually resided forthe past year within the geographical area constituting the normal constructionlabormarket.Group "B"All applicants for employment who have worked at the trade as a mechanicor apprentice for the past four (4) years; and have previously passed a journey-men's examination conducted by duly constituted Local Unions affiliated withthe Mobile Building and Construction Trades Council qualifying them to workas a mechanic at the trade.Group "C"IAll applicants for employment who have worked at the trade as a mechanicor apprentice for the past two (2) years or more and who have for the pastIt was stipulatedthat Bay CityErection Company, Inc., was not a memberof the AGC.Itwas stipulatedthat theRespondent was one of the constituent members of theMobile Building and Construction Trades Council. INT'L ASSN.OF BRIDGE,STRUCTURAL, ETC., LOCAL 600315year actually resided within the geographical area constituting the normal con-struction labor market.Group "D"All applicants for employment who have worked at the trade for morethan one (1) year.f.The Unions shall maintain each of the separated group lists set forthabove which shall list the applicants within each group in order of the datethey registered as available for employment.g.Contractors shall advise the Unions of the number of applicants needed.The Unions shall refer applicants to the Contractors by first referring applicantsin Group "A" in the order of their places on said list and then referring appli-cants in the same manner successively from the list in Group "B," then Group"C," and then Group "D." Any applicant who is rejected by the Contractorsshall be returned to his appropriate place within his group and shall be referredto another employer in accordance with the position of his Group and his placewithin the Group.Upon a registrant being referred for employment andactually employed on a job more than three (3) days, such registrant's nameshall be removed from the list until such time as his employment has beenterminated at which time he shall be registered at the bottom of the appro-priate list under which he is entitled to be registered.h.The order of referrals set forth above shall be followed except in caseswhere Contractors require and call for employees possessing special skills andabilities in which case the Union shall refer the first applicant on the registerpossessing such special skills and abilities.i.Apprentices shall be hired and transferred in accordance with the appren-ticeship provisions of the agreement between the Contractors and the Unions.j.In the event that the referral facilities maintained by the Unions are unableto fill the requisition of a Contractor for employees within a forty-eight (48)hour period after such requisition is made by the Contractors (Saturdays, Sun-days and holidays excepted), the Contractors may employ applicants directlyat the jobsite.In such event, the Contractors will notify the Unions of thenames and dates of such hiringsk.The Local Unions, through their Examining Boards shall examine alljob applicants who have not previously passed an examination conducted byduly constituted Local Unions affiliated with the Mobile Building and Con-struction Trades Council in order to determine whether they are qualified toperform the work of the craft as a mechanic and be eligible for referral. Suchexaminations shall be held at least every month.1.In the event that any job applicant is dissatisfied with his Group classi-fication of his order or referral in that such applicant claims that he wasnot placed in the proper group set forth above or was not referred in theregular order as provided above or if a job applicant has failed in his exam-ination to qualify as an eligible referrant, such aggrieved job applicant mayappeal in writing within ten (10) days from the day on which his complaintarose, or failure to pass his examination, to Appellate Tribunal consisting ofan Employer Representative, a Union Representative and an impartial umpireappointed jointly by the Employer and the Unions and the decision of theAppellate Tribunal shall be final and binding.in.The Employer and the Unions shall post in appropriate places all pro-visions relating to the -hiring arrangements set forth in this agreement.SEC. 2. All union men employed on job must have the quarterly work cardof the Building Trades Council, not to be retained on the job any quarter hedoes not carry such said card.ArticleXGrievance ProcedureSECTION 1. It is the purpose and intent of the parties hereto that all grievancesor disputes arising between them concerning the interpretation or applicationof the terms of this agreement and all disputes or questions concerning thejurisdiction of crafts shall be settled by the procedures set forth in this articleand Article XI. . . .*****SECTION 3. Any question arising concerning the interpretation of the provisionsof this agreement shall be submitted to a joint committee consisting of two (2)members appointed by the Mobile Building and Construction Trades Council 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDand two(2)members representing the Contractors.In the event the jointcommittee is unable to reach an agreement with respect to any such questionwithinfive (5)days after the question is submittedto thejoint committee,the joint committee shall select a mutually satisfactory fifth person within 48hours. If the joint committee is unable to agree upon the fifth person,he shallbe appointed by the United States Mediation and Conciliation Service.Thedecision of the joint committee shall be final and binding on the parties.Theprocedure established by this section shall not beapplicableto the jurisdictionaldisputes which shall be settled as provided in Article XI hereof.ArticleXIIUnion RepresentativesThe Contractors agree that all duly authorized Business Representatives ofthe Building and Construction Trades Council and its affiliated crafts shall bepermitted to visit any job or jobs under the supervision of the Contractorduring working hours to interview .the employees or Steward or Superintendentof the job, but shall in no way interfere or retard the progess of the job.As a result of an election among the members of Local 600, D. E. Bailey becamebusiness agent of the Respondent on July 13, 1959, replacing "Scotty" Alsup.LeoNorris was elected president and assistant business agent of Local 600 as a resultof this same election.5Prior to November 19, 1959, President and Superintendent H. G. (Cowboy)Quinnelly of Bay City admittedly hired an employee "off the street" and withoutregard to the referral provisions of the July 2, 1959, contract.6This hiring "off thestreet" created friction between Local 600 and Bay City, especially as earlier BayCity had discharged a steward without agreement with Local 600.On November19, 1959, by unanimous vote of the constituent locals, Mobile Building and Con-struction Trades Council voted to place Bay City on the unfair l1st.7By letter datedNovember 23, 1959, Mobile Building and Construction Trades Council notified thecontractors as follows:To all contractors having agreements with the Mobile Building and ConstructionTrades Council:GENTLEMEN: This is to advise that the Ironworkers Local Union No. 600 andthe Operating Engineers Local Union No. 653 have placed the Bay City Erec-tion Company of Mobile, Alabama, on the Unfair labor list of this Council.Please be guided accordingly.Yours very truly,MOBILE BUILDING AND CONSTRUCTION TRADES COUNCIL.S.A. ALSUP,BusinessManager.Bay City received its copy of this letter on November 25, 1959.On November 24, 1959, Bay City filed suit for an injunction against Local 600 inthe United States District Court for the Southern District of Alabama, SouthernDivision.Bay City's attorney, Willis C. Darby, Jr., was able to attach copies of theabove letter of the Mobile Building and Construction Trades Council, through theassistance of S. A. Alsup in giving R. E. Box, the self-styled "official," "superintendent-estimator" of Bay City, sufficient advanced copies of said letter on the night ofNovember 23 for inclusion in the complaint and copies thereof filed with thedistrict court.During the pendency of this suit in the Federal court, Quinnelly and/or Box forBay City had a couple of conversations with Bailey and/or Norris about their5It should be noted that all the charges of the individual Chaiging Parties prepared inthe officeofWillis C Darby,Jr , on December 11, 1959,charge discrimination beginning"since on or about June 14, 1959.As the contractupon which the Charging.11Parties rely did not cone into existence until July 2, 1959,it appears that the date of"June 14"may have been a typographical error for"July 14 "°Under General Counsel's questions Quinnelly acknowledged having hired one employee"off the street" for Bay CityHowever, before Quinnelly left the stand, he admitted tohaving hired four or five more men "off the street."And by January 25, 1960, one ofthe Charging Parties here,Don Prentiss,was also working for Bay City without referralby Local 6007General Counsel concedes that the placingof Bay Cityon the unfair list is not anunfair labor practice. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600317differences 8The only parts of these conversations that Quinnelly or Box couldremember was that the representatives of Local 600 had refused to meet with BayCity's attorney,Willis C. Darby, Jr., and said that, if the Bay City Company woulddismiss the suit, they would furnish Bay City with all the men Bay City needed.The following testimony of R. E.Box israther typical:Q. Now, can you give us a date when he visited the job and talked about this?A.Well, Leo Norris visited the job three or four times.You mean he-well,you see he was down thereonce aday and every other day and I kept tryingto get some men referred to the job because we were getting a little behindwith the Technical job.The only thing I could get out of Leo was that as longas we had this suit he wouldn't meet with us on account of our attorney wouldbe present, you see.But, he told me that if we dismissed the suit he wouldfurnish us with all the men we needed.Q. Did Mr. Norris tell you whether or not he would meet with you if youdismissed your`suit?A. Oh, yes, he would be glad to meet with us if we dismissed our suit.TRIAL EXAMINER: Did he say anything about the attorney being present atthat time?The WITNESS: Yes. Every time that they talked they always included myattorney in the conversation because-TRIAL EXAMINER: Are you through, Mr. Box, you stopped with "because."The WITNESS: Because that was the main object that they wouldn't meet withus was on account of my attorney see.Q. (By Mr. HOLROYD.)Mr. Box, you testified that Mr. Norris said that atthe Technical job he would meet with you if you dropped your suit and yourattorney was not present.Did he say where he would meet with you?A. He would meet with me any time, anywhere, it didn't make no difference.In a deposition taken for use in the Federal court suit, Bailey stated in answer toa question propounded by Attorney Darby: "I told him (Box) if he would withdrawhis suit and sit down and go through the procedure and get it settled then we wouldfurnish him men and meet with him anywhere, just like Mr Lowe told him, any-where that would be convenient."Further in answer to the question again pro-pounded by Attorney Darby, "What did you tell Mr. Box about meeting with Mr.Box's attorney and Mr. Box?"Norris answered: "I will not meet with an attorney." 9Accordingly, the Trial Examiner finds that the above statements were made duringthe pendency of the suit in the Federal district court.It is undisputed that Bay City never at any time attempted to invoke the grievanceor arbitration provisions of article X of the contract.During the period of the pendency of the suit in the Federal court and while BayCity was on the unfair list, Local 600 refused to refermen fromthe hiring hall toBay City because of its being on the unfair list.On December 7, the individual Charging Parties, DeWitt Prentiss, Don Prentiss,Archie O. Dixon, J. C. and Narvel Brewer, and Rufus Richardson, having eachbeen promised by Quinnelly a job with Bay City if they could secure a referral fromthe Union, appeared at the offices of Local 600 and upon finding that neither Baileynor Norris was present asked the office secretary, Miss Pat Garrison, if they couldregister for work.She had each of them sign the "B" list in the hiring hall registerupon learnmg that none of them was either a union member or a qualified iron-worker.The self-styled "ringleader" of this group, DeWitt Prentiss, testified as followsregarding this event:A. After I signed my name there [on the "B" list] and everything, these otherboys walked up there and signed theirnamesbehind me.Anyhow, I got totalk to her asking you know, how was work and everything and I told her Ihad been working in Mississippi with an outfit up there and that I would liketo get a referral out or get in the Union where I could go to work and she toldme "Oh," just like that, you know. I got the impression you know-TRIAL EXAMINER: Tell us what she said.Mr. PowERS: Object to the impression of the witness.8Robert H. Lowe,business agent of the Operating EngineersLocal653 and also adefendant in the injunction suit, was present on one of these occasions9It is on the basisof these answers that GeneralCounsel contends that Respondentrefused to meet and negotiatewith Bay Cityin violation of Section 8(b) (3) 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe WITNESS:She said that and I answered did I do something wrong andshe said,"Well, no, I don't reckon so." I said,"I don't know whether you wantme to draw my name off that list or not."Q. (By Mr. HoLxoYD.) What did she say to that?A. She said, "No, we will leave it stay there." 10'All the Charging Parties thereuponleft the 'hail.The following day, December 8, 1959, the same six individuals returned to thehiring hall in a group after meeting at the Bay City job on the Admiral SemmesMotel(otherwise known as the Technical Contractors'job)where they had beeninformed by Quinnelly that about 11 a.m. he was going to make another call formen for the Technical job and that if no one fromthe "A"list bid the jobs, thenthe men on the "B" list would be eligible to bid the jobs in,i.e.,be referred to thejob."Upon their arrival at the hall Bailey interviewed the six men individually andwas told by each of the six except DeWitt Prentiss that he wanted referral to theBay Cityjob.Bailey told at least some of the men that he could not refer them tothe Bay City job because Bay City was on the unfair list but each of the six testifiedthat Bailey also stated that,when"anything came up,"he would notify them.'2Bailey did not ask any of the men if he was a union member but told each of them.that they were alreday registered for referral.After these interviews the six sat about in and around the hall waiting for the.arrival of Quinnelly to requisition employees as Quinnelly had informed them hewould do about 11 a.m.The "ringleader"testified regarding this episode asfollows:The WITNESS:I got through talking to Bailey and 1 walked outside and stoodaround for quite awhile.There was a man working on his car out there andI helped the man get his car started.Mr. Quinnelly came byand I seen himbut I didn't say a word to him.He went on in the hall there and he came backand he said,"I asked them for some men in there and they wouldn't give themto me."He said"you on that waiting list?" I told him yes that if I am re-ferred to on the job I will accept.'I said"I will go in to see what I can do."That is all that he said., I went into the hall and asked for Bailey and thesecretary for Bailey told me that he was not in, that he had gone to Pensacolaand she said that she would let me talk to Mr. Norris. I went into the back-room and talked to Mr. Norris. [Emphasis supplied.]Q. (By Mr. POWERS.)What did you tell Mr. Norris?A. I told Mr. Norris that I would like to get a referral out on the Bay CityErection job 13 and he said that he could not give it to me. I asked him whyand he said,"Well, I can't referral you out on Bay City Erection Company be-cause they on the unfair list." I told shim I don'tknow nothing about thatthey on the unfair list or not-that the people offered me a job and I am hunt-ing a job and I said, "I want to go to work." I told him that Mr.Bailey toldme if I got a job he would sell me a book and referral me on the job. Oneway or the other with all the regulations he refused it now and I wanted to bereferred out on the job.He said, "I will take-I will tell you this when all ofthis cools down and everything I get you a book and if I can't-get you one Ipromise you this that I will do all that I can."I told him I guess since you arenot referring me out the best I can do is leave and Ileft.He done said thatthey done all refused the job.Q. Now,Mr. Prentiss,you said they all refused the job.How do you knowthis, sir?A. I say they all refused.Mr. Quinnelly came out and said theywouldn't-Q.Mr. Quinnelly told you this?A. Yes.10 At the time of this episode DeWitt Prentiss was, and had been since October 1959, anemployee of Bay City working in the shop.11 It is interesting to note that Quinnelly did not also inform these men that, under thereferral provisions of the contract, Bay City would be free to employ each of them ifLocal 600 failed to supply the requisitioned number of men within 48 hours of the call.12Each of the men complained at the hearing that Bailey has never since gotten intouch with them although there is not one shred of evidence in this record that anythinghas "come up"since December 8, the last time any of the six was ever in the union hall,and despite the fact that it was not the practice of the hiring hall, except in cases ofemergencies,as these six knew, to notify any registrant for employment by telephone.18 Prentiss admitted that be had denied earlier to Bailey that he was seeking referralto Bay City. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600319The record is clear that December8wasthe last time that any of the sixcomplainants were ever at the hiring hall of Local 600 as well as the fact that norepresentative of Local 600 ever telephoned any of the six complainants about jobopportunities-although by January 25 Charging Party Don Prentiss had beenemployed by Bay City without referral from Respondent on a job which Bay Cityhad in the Mobile area.But the record is also clear that at the suggestion and with theassistance ofQuinnelly and Box the six individual Charging Parties reported at the office ofBay City attorney, Willis C. Darby, Jr., on December 11, 1959, where each signedidentical charges of violations of Section 8(b)(1)(A) and (2) against Local 600which, according to these typed charges, commenced "since on or about June 14,1959," and used the date of November 8, 1959, as the date Respondent allegedlyattempted to cause Bay City to discriminate against each of them "in regard tohigher [sic] and tenure of employment."Although the complainants testified thatDarby was his own personal attorney in this matter, no fee for Darby's services hasbeen arranged or paid by any of them. The attempt of several of the complainantsto deny the involvement of Charging Party Bay City in arranging for their register-ing atthe hall, their signing and filing of identical charges on December 11, 1959,was disproved by the testimony of Quinnelly himself as well as by subsequent ad-missions by some of the complainants.This castsomedoubt on the veracity ofsaid individual complainants.The next episode upon which the General Counsel relies occurred on or aboutJanuary 25, 1960.At or about thistimeTechnical Contractors, the general con-tractor on the Admiral Semmes Motel job, had given Bay City a 24-hour notice toadequately man the subcontracted job Bay City was doing at the motel.TechnicalSuperintendent Alford set up a meeting between himself, Bay City, and Local 600in order to try to straighten out the situation at the motel.On January 25, Sam Williams, an official of the Mobile Building and ConstructionTrade Council, appeared with a number of business agents of the affiliated locals,including Leo Norris, at a job on which Bay City was working at 8 Mile.Williamschecked all the men employed on that job to see that each had a currently paidupBuilding Trade Council card and upon finding a number of the employees withoutsuch current cards, he notified the local superintendent of the general contractor thatunder the Mobile Building and Construction Trade Council contract with AGC itwas the contractors' obligation to see to it that their employees had such currentcards before permitting them to continue work.The Bay City superintendent onthis job was H. G. Quinnelly, brother of B. G. Quinnelly, Bay City's president.Quinnelly proved to be the only Bay City employee with a current Building Tradescard on the job.He and some of the Bay City employees asked Norris for suchcards and were told by Norris that he did not have any cards with him and that,ifhe had any, he would not give them to the men. He also informed them thatthey should buy such cards fromBusinessAgent Bailey at the union hall.Quinnellythen sent his employees to the hall of Local 600 but, as Bailey ,was out of town,the men apparently returned to the 8 Mile job without such cards.Upon ordersfrom Box, H. G. Quinnelly, and his employees then drove to the Technical Contrac-tors' office where it was known that Bailey was scheduled to meet with TechnicalSuperintendent Alford to try to straighten out the manning difficulty on the AdmiralSemmesjob.Upon arrival,Box, thetwo Quinnellys, and the employees sat intheir automobiles outside the Technical office until the Technical superintendent andBailey appeared at the door of the office and invited them into the conference.When told by B. G. Quinnelly that the Bay City employees had come to getBuilding Trade cards,Bailysuggested that they all retire to the union hall whichthey did. January 25 happened to be the regularunion meetingnight.During thisunion meetingBailey reported upon the very bad financial straits in which Local 600then was and urged the members who could to pay up their back dues in order torelieve the financial situation.B.G. Quinnelly took the floor during the meetingto state that he knew the financial straits of the Local and was going to make it hisbusinessto see that his men paid up their dues and working assessments as requested.After the union meeting was over, Quinnelly and the Bay City employees went intoBailey's office where Baileyexplainedthat the Bay City employees could not getBuilding Trade cards because they were behind in their dues and assessments.Quin-nelly thereupon paid up most, if not all, of the back dues and assessments of hisemployees plus the dollar and a half for Building Trade cards which Bailey there-uponissuedto them.The employees then returned to work.In the early part of April 1960, Sam Williams checked the employees working onthe motel job for Building Trade cards.He discovered that the card of Jessie Love-lace, an employee of Technical, and a member of Local 600, had expired. Lovelace's 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrother, Cecil, who was the Technical Steel superintendent on the job, ordered hisbrother to report at Local 600 and straighten the matter out.Lovelace was toldby Leo Norris and by Office Secretary Pat Garrison that due to a new rule ofLocal 600, which required all dues andassessmentsto be paid before a BuildingTrade Council card could be sold, he would have to pay his back dues and workassessments amounting to $106.75 before he could get a Building Trade Councilcard.When these back dues and assessments were paid,Jessie Lovelace was issueda Building Trade Council card and returned to work as usual.The record also shows further instances where Local 600 has sold Building TradeCouncil cards to members when arrangements have been made for paying such backdues and assessments in full.In addition to the above evidence,a-considerable amount of evidence was adducedregarding an episode at the motel when,with the permission of the general con-tractor, Bailey attempted to take photographs for publication in the union paperbut was prevented by Box from doing so in a manner which caused Box to removehis coat as temper rose during his discussion with Bailey so that, in the wordsof Box, the matter nearly became "a personal." So far as this Trial Examiner cansee, this camera episode had nothing to do with unfair labor practices and merelycorroborated the bad blood which obviously existed between Box and Quinnelly onthe one side and Bailey and Norris on the other.B.Conclusions1. In generalUpon this state of facts General Counsel purports to see the following unfairlabor practices committed by the Respondent:(1)Of Section 8(b) (1) (A) by reason of the fact that the Respondent permittedthe six individual claimants to register on group "B" instead of on group "D" as theyshould have if grouped in accordance with the strict terms of the Bay City-MobileBuilding and Construction Trades Agreement and, secondly, by reason of the factthat Business Agent Bailey and his assistant, Norris, refused to sell Building TradeCouncil cards to union members who were employees of AGS contractors and ofBay City unless and until they had paid substantially or all, of their unpaid dues andassessments owing to Local 600; and(2)Of Section 8(b) (1) (B) by reason of the fact that, during the pendency ofthe Federal court injunction suit, Bailey and Norris stated at least twice that theywould not meet with what the Charging Company had referred to as its "mouth-piece," i.e., Attorney Willis C. Darby, Jr.; and(3)Of Section 8(b)(3) by reason of the fact that, also during the pendency ofthe Federal court injunction suit, Bailey and Norris had stated that, if Bay Citywould dismiss the injunction suit and withdraw all charges before the National LaborRelations Board, it would supply Bay City with men.2.Alleged violations of Section 8(b)(1)(A) and (2)General Counsel concedes in his brief that the provisions of the AGC-Bay City-Mobile Building and Construction Trades Council contract which set forth thehiring hall and referral system involved in the instant matter were in accord withthe principles set forth by the Boardin itsMountain Pacificdecision 14 and was,therefore,legal.However, General Counsel claims in his brief that the practices of Local 600 underthe referral system setup in the contract discriminatorily favored union members.Union membership was not one of the qualifications used to determine an appli-cant's place on the registration roster.In as well organized a section of in-dustry as the building and construction industry it would be almost impossible toset forth any qualifications for preference in employment which would not result infirst priority being given to union members in the crafts involved because they arethe individual employees with the greatest experience in the field and in the localgeographical area.Consequently the fact that the list of those in the highest prioritygroup, group "A," were all members of Local 600 in thisinstance, if that be thecase and it was not here proven to be,is the result not of their union membershipbut of their craft and geographical qualifications as required by this admittedly legalhiring hall and referral system.The General Counsel failed to prove-and, indeed,made no attempt to prove-that any man listed by the Respondent on group "A"14The correct citation of the decision referred to'by the General Counsel in his briefon this point is 119 NLRB 883 at 893. INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC., LOCAL 600321did not possess all the qualifications required under the terms of the contract forinclusion in that group.Hence, in the absence of such proof, the fact that all themen listed on group "A" happened to be members of Local 600, if that be the case,is not proof of any discriminatory treatment favoring an applicant because of hismembership in the Union.But the General Counsel's objection seems to be that, whereas the contract pro-vided for four groups (A to and including D) Local 600 only maintained two suchlists (A and B).While this reduction in the groupings from four to two is notstrictly in accordance with the provisions of the contract, the General Counsel's con-ention that this amounted to discrimination against the six nonunion complainantshere requires him to perform great feats of mental gymnastics.None of the claim-ants here would qualify under the contract terms for inclusion on group "A."Atbest only one claimant, DeWitt Prentiss, had even a color of claim to qualificationsto justify his inclusion on group "B" as set up in the contract.The total lack ofqualifications of the others automatically placed them in group "D."But bothGeneral Counsel and Bay City cry "discrimination."Yet if there was discriminationof any sort or variety in this listing it cannot have been based upon union member-ship or lack thereof for none of the six claimants ever claimed in his testimony thathe was ever asked about union membership at any time. If Respondent's permittingthese six claimants to register on the "B" list, instead of on the lower classified "D"list, then Local 600 is guilty of discrimination favoring these claimants. If anyof the six suffered any discrimination in this registration, it was DeWitt Prentiss whohad some color of qualifications for the higher registration but, in his case, it justso happens that Dewitt Prentiss was the first of the six to sign his name on theregister and, therefore, would have been the first to be referred in the event of anyreferrals from the "B" list.Therefore even Dewitt Prentiss could claim nodiscrimination. 15The fact of the matter is that Respondent Local maintained only two registrationlists,A and B, because so few nonqualified ironworkers attempted to register atits hall.Until December 7, 1959, when these six complainants registered, the "B"list,which Norris and Bailey had inherited from Alsup, consisted of nine nameswhereas the shortest "A" list of unemployed qualified ironworkers placed in evidenceby General Counsel in this hearing shows 160 qualified ironworkers waiting forreferral.With such a long list of qualified men waiting referral it is no wonderthat so few individuals with lesser or no qualifications as ironworkers sought toregister for referral.While technically this reduction from four to two groupings isperhaps a violation of the contract, there is no showing here that men with therequired qualifications for listing on the "B," "C," or "D" groups have attempted toregister.Thus the reduction appears to be a practical and rational matter andcertainly indicates no discrimination based upon union membership.Accordingly, the Trial Examiner must find that the Respondent did not discrimi-nate against any of the six individual claimants here.And he will, therefore,recommend the dismissal of the complaint as to them.General Counsel's next contention is that it was a violation of Section 8(b) (1) (A)and (2) for Local 600 to require its employed members to pay their local duesand assessments substantially or in full before it would sell them Building Tradecards which under the contract with AGC-Bay City were required of every employeeon the job as a condition of continued employment.16Under the contract AGC and Bay City signed with the Mobile Building andConstruction Trades Council each employee had to have a current paidup BuildingTrade card without which the employee could no longer work on the job. There isno contention made here that this requirement of the paidup Building Trade cardconstitutes an unfair labor practice.General Counsel only complains that Local600 made it a rule that its members pay their dues and assessments to Local 600before selling them a Building Trade card.Contrary to the General Counsel'scontention, if Local 600 desired to require its employed members to pay their duesand assessments to Local 600 before they were permitted to secure a Building Tradescard, that rule constitutes a matter of internal management of the Union over whichitsmember employees had full and absolute control and is made legal under the1sActually DeWitt Prentiss had no right to register for referral at all because, at thetime of his registration, he was already an employee of the Charging Party, and therefore,was not eligible under any conditions for referral10This contention does not assist the six individual complainants here because ad-mittedly they were neither union members employed nor asked for any fees and thus arenot involved in any way in this contention630849-62-vol. 134-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDproviso of Section8(b)(1)(A).Indeed the evidence here provesthat the twoQuinnellys, presidentand vicepresidentof Bay City,respectively,and also mem-bers ofLocal 600, approvedand endorsed this rule ofLocal 600, both compliedtherewith,and, indeed,sought to see to it on January25, 1960, thattheir employeesalso complied therewith.There isno evidence in this record showing or even tendingto showthat Local600 required the payment of any fees from any nonmember,registrant for employment.Accordingly,the Trial Examiner must dismiss this allegation of the amended com-plaint and,therefore,must find that RespondentLocal600 did not violate Section8(b)(1)(A)and (2).3.Alleged violationsof Section 8(b)(1)(B) and (3)For proof of the alleged violation of these above sectionsof the ActGeneralCounsel andBay Cityrely upon two separate remarks made by Bailey andNorris:(1) To the effect that they wouldnot meet with the Respondents"mouthpiece,"Willis C. Darby,Jr.; and(2) to the effect that Bay City would have to dismiss theinjunction suitand withdrawthe charges before the Boardbefore Local 600 wouldsupplyBay City with men.17It is quiteclear thatfor some monthsBay City andRespondent had been in-volvedin a number of disputes involving interpretationof the contract and other-wise.Soon after Bailey and Norris became officersof Local 600, Bay City dis-charged a union steward in a manner which,according to Bailey andNorris, violatedthe contract.This dispute was finally settled by the partiesthemselvesbut onlyafter Local 600 had invokedarticleX of the contract,the grievance and arbitrationprovisions of the contract.'Then Quinnellyadmittedthat Bay City beganhiring employees "off the street"which Bailey and Norris contended violated the referral section ofthe contract.As a resultof this claim and a similar one made by BusinessAgent Lowe of theOperating Engineers,MobileBuilding and ConstructionTrades Councilon Novem-ber 19,1959,unanimouslyvotedto placeBay Cityon the unfair listwith the resultthat neither local wouldsupply Bay City withmen from the hiring halls.At thispointBay City wentto its "mouthpiece,"Darby, who brought suitfor injunctiverelief in the Federal court evenbefore Bay City receivedofficial notification of theCouncil'saction in placing it on the unfairlist.Then forpurposes bestknown toBay City and Darby, the Charging Company connived with,instigated,and assistedthe sixindividual complainants here in a joint effortto prove that the referral systemwas discriminatory.The evidence herejustifies afinding that Bay City soughtto entrapLocal600 intothe commission of an unfair labor practice and that the six individual complainantswere "fronting" for BayCity in this attemptedentrapment.This is made especiallyclearfrom the fact thatthe "ringleader"of the six individuals purporting to seek re-ferral was at the time of the attemptalready anemployeeof Bay Cityand had beenso for months previously.This alone shoulddisqualify these complainants fromrelief.Furthermore,ifGeneralCounsel'scontention here is correct,Bay City couldlegally have hired thesix complainantswithout thenecessity of referralby the Unionunderthe 48-hourclause contained in the contract but chose instead totry to usethe Board's process to accomplish what it legally could have done under the contract.This, atleast, verges on an abuseof theBoard's processes.Thus at the time Baileyand Norrismade the two remarks referred to above, therewere many things not encompassed in collective bargaining or labor negotiations indispute between the partieswhichhad to be settled before amicable relationshipscould be reestablished.There is no evidence in this record as towhatconversation precededor followedthese two remarks.Neither Qinnelly norBox could recall any thing further than thetwo sentences above.Thus, on the recordhere, it is clear that the Trial Examineris being asked to find Respondent guilty of unfair labor practices because of tworemarks taken completely out of context and in avoid.This the Trial Examinerrefuses to do, especially as it was the General Counsel and BayCity who had theburdenof proof toshow that the remarks were illegal violations of the statute.This burdenis not carried by proving nothing more than two remarks taken out ofcontext.17 Once during his testimony Box testified that this latter remark had been made some6 weeks before November 24, 1959,but the fact that the injunction suit and the Boardcharges were mentioned therein leaves no doubt that the remarks were made only some-time after December 14, 1959, the date the charges with the Board were filed. TUCKER STEEL CORP., AND STEEL SUPPLY CO.323The two statements may have been made while the parties were talking of matterscompletely unrelated to negotiations or collective bargaining.This record is com-pletely devoid of any showing that Local 600 was ever informed by Bay City thatWillis C. Darby, Jr., was anything more than Bay City's"mouthpiece"in the in-junction suit.There is no affirmative evidence to show that Bay City ever informedLocal 600 that Darby had been appointed its representative in matters of collectivebargaining and negotiations or was anything more than its attorney in the injunc-tion suit.As for settling the injunction suit,that was a matter to be discussed be-tween the attorney for Local 600 and the attorney for Bay City.Nor is there anyproof that Bay City made any request that Local 600 bargain with Darby as the BayCity representative in any matter of collective bargaining or negotiations.Thisfinding is corroborated by the fact that at no time did Bay City ever attempt to invokearticleX of its contract for the handling of grievances and arbitration of disputes.Instead, Bay City chose to attempt to create an unfair labor practice case.TheTrial Examiner must find that this attempt did not succeed.Accordingly,the Trial Examiner must find that the General Counsel has failed toprove facts sufficient to prove the commission of any violation of Section 8 (b) (1) (B)and (3) of the Act, or, in fact, any violation of the Act by Respondent Local 600 and,accordingly,he will recommend that this complaint be dismissedin toto.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, theTrialExaminer makes thefollowing:CONCLUSIONS OF LAW1.International Association of Bridge,Structural and Ornamental Ironworkers,Local600, is a labor organization within the meaning of Section2(5) of the Act.2.Bay CityErectionCompany,Inc., is engaged in commercewithin the mean-ing of Section2(7) of the Act.3.RespondentLocal 600has not engaged in any unfair labor practices withinthe meaningof the Act.Accordingly,the Trial Examiner recommends that the complaintin the instantmatter be dismissed in its entirety.Tucker Steel Corporation,and Steel Supply CompanyandShop-men's Local Union No. 715,of the International Associationof Bridge,Structural and Ornamental Iron Workers, AFL-CIO.Case No. 10-CA-4666.November 16, 1961DECISION AND ORDEROn July 11, 1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed a brief in supportof the Intermediate Report and the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions and134 NLRB No. 37.